Citation Nr: 1425214	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable initial rating for residual scars from a fracture of the left forearm.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to July 1971 and from August 1972 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted entitlement to service connection for residual scars as secondary to service-connected residuals of a left forearm fracture.

In May 2009, the Board denied the Veteran's applications to reopen claims of entitlement to service connection for discopathy of the lumbar spine and entitlement to service connection for a gastrointestinal disability, to include GERD, acid reflux, hiatal hernia, and IBS, among other issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court reversed the Board's denial of the Veteran's application to reopen a claim of entitlement to service connection for a lumbar spine disability, and vacated the Board's denial of entitlement to service connection for a gastrointestinal disability to include GERD, acid reflux hiatal hernia, and IBS.

The case was returned to the Board and in a May 2013 decision and remand, the  Board reopened and remanded the claim for entitlement to service connection for a lumbar spine disability.  The Board also remanded the issue of entitlement to service connection for a gastrointestinal disability.  In a November 2013 rating decision, the RO granted entitlement to service connection for lumbar spine degenerative disc disease and a gastrointestinal condition to include GERD, acid reflux, hiatal hernia, and irritable bowel.  As the issues were granted in full, they are no longer before the Board.

 




FINDING OF FACT

The Veteran has two painful, but not unstable, scars associated with residuals of a the fracture of his left forearm.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but not higher, have been met for residual scars associated with residuals of a fracture of the left forearm.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7804, 7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Here the Veteran is appealing the initial rating assignment as to the residual scars associated residuals of a fracture of the left forearm.  In this regard, because the March 2012 rating decision granted the veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the March 2012 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in January 2011 and June 2013.  The examinations are adequate because they are based thorough examinations, a description of the Veteran's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

I.  Analysis

The Veteran asserts that he is entitled to a compensable rating for his service-connected residual scars of the left forearm.  For the reasons that follow, the Board finds that a higher rating of 10 percent is warranted from May 30, 2012.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's scars associated with residuals of a fracture of the left forearm are currently rated as noncompensable under Diagnostic Code 7805.  The most recent rating decision of record, from November 2013, indicates the scars are also rated as noncompensable under Diagnostic Code 7802, as a separate rating.  There is no rating decision explaining the separate ratings.  

A November 2011 VA examination report reflects that the Veteran had a volar scar that was linear and 12 cm x 1 cm.  He also had a dorsum distal 1/3 left forearm scar that was approximately 1 cm long, but was very difficult to see.  The VA examiner found that the scars did not result in limitation of function.  The examiner also found the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  The examiner found the scars did not impact the Veteran's ability to work.  The VA examination report indicates that the Veteran had no specific complaints, according to the interview

In a May 2012 notice of disagreement, the Veteran's representative stated that the Veteran reported that his scars were painful to the touch, even with light pressure, as well as being painful when he attempted to move his thumb.  The Veteran stated that upon examination, the Veteran was not allowed to demonstrate this to the examiner.  

The June 2013 VA examination report reflects that the Veteran had a scar on the flexor aspect of the left forearm, status post-ORIF, and a scar on the extensor aspect of the left forearm, status post compound fracture.  The Veteran reported he was not taking any specific medication or treatment therapy specifically for the scars.  The VA examiner stated that the scars do not result in loss of function or decrease in range of motion in and of themselves.  

On examination in June 2013, both of the scars were painful.  The scars were not unstable.  The left flexor aspect forearm scar was linear and 12 cm long.  The left extensor aspect scar was superficial, nonlinear and 2 cm x 2 cm.  The VA examiner found the Veteran's scar did not impact his ability to work.  

The Board finds that an initial 10 percent rating is warranted under Diagnostic Code 7804 for painful scars.  Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118 DC 7804 (2013).  In the May 2012 notice of disagreement, the Veteran reported that his scars were painful and he had not been permitted to demonstrate this on the VA examination.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain.  The June 2013 VA examination report reflects that the Veteran had two painful scars.  Thus, under Diagnostic Code 7804, the Veteran is entitled to a 10 percent rating for having two scars that are unstable or painful.  

The Board finds that a rating in excess of 10 percent is not warranted under DC 7804.  The Veteran has two scars.  The November 2011 and January 2013 VA examination reports reflect that the Veteran's scars are not unstable.  In the absence of three painful scars, or scars that are both unstable and painful, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.

As the Veteran's scars are not deep and nonlinear, a higher rating is not warranted under Diagnostic Code 7801 for deep and nonlinear scars, not of the head, face and neck.  A higher rating is also not warranted under Diagnostic Code 7802 as the Veteran's scars do not have an area of 144 square inches (929 sq. cm.) or greater.  

The Board further finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7805.  Diagnostic Code 7805 applies to scars, other (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118 DC 7805 (2013).  The Diagnostic Code provides that any disabling effect(s) not considered in a rating provided under DCs 7800-04 are to be evaluated under an appropriate DC.  The November 2011 VA examiner specifically found the Veteran had no specific complaints regarding his scars.  The June 2013 VA examination report reflects that the scars did not result in limitation of function and did not impact his ability to work.  The May 2012 notice of disagreement indicates the Veteran's scars were painful, which has been addressed in the 10 percent rating under Diagnostic Code 7804.  No other symptoms are noted in the May 2012 statement that would warrant a higher evaluation under another Diagnostic Code.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran has not reported having any symptoms related to his service-connected scars other than pain and scar indentations.  The rating criteria contemplates the appearance of scars and pain.  The rating criteria is therefore adequate to evaluate the Veteran's disability.  The Veteran has also not reported any functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected scars, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Accordingly, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the evidence does not indicate, and the Veteran has not asserted, that he is unemployable as a result of his service-connected scar.  Thus, the issue of entitlement to a TDIU has not been raised by the record.   

In conclusion, the Board finds that a higher rating for the Veteran's service-connected scars is warranted from May 30, 2012.  


ORDER

Entitlement to an initial rating of 10 percent for residual scars from a fracture of the left forearm is granted.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


